Citation Nr: 1212396	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  05-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include peripheral neuropathy.


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1972. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In a November 2009 decision the Board, in additional to address two other claims no longer on appeal, denied entitlement to service connection for a bilateral foot disorder.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court), which, in June 2011, issued an order vacating the portion of the Board's decision denying entitlement to service connection for a bilateral foot disorder and remanding that issue back to the Board for compliance with the Joint Motion. 

There appears to have been some confusion with regard to some of the Veteran's claims.  Specifically, the Board notes that the Veteran has submitted additional evidence on a claim of entitlement to service connection for posttraumatic stress disorder and also appears to have filed a claim of entitlement an increased rating for his service-connected low back disorder.  Neither of those claims is currently on appeal.  Absent a Notice of Disagreement, a Statement of the Case, and a Substantive Appeal, the Board does not have jurisdiction of those issues.  Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).

In addition, the Board notes that a September 2010 rating decision denied entitlement to service connection for peripheral neuropathy.  However, this issue was implicit in the Board's November 2009 denial and the resulting June 2010 Order from the Court.  Accordingly, the Board has jurisdiction over that issue.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a bilateral foot disorder, to include peripheral neuropathy.  The Board finds that additional development is necessary with respect to the Veteran's claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

The Veteran's claim of entitlement to service connection for a bilateral foot disorder was first denied in a rating decision issued in May 2006.  The Veteran submitted a Notice of Disagreement (NOD) in June 2006.  The RO issued a Statement of the Case (SOC) in September 2006 and the Veteran filed a Substantive Appeal (VA Form 9) in October 2006.  The Veteran's claim was remanded for further development when the Veteran's claim first came before the Board in February 2009.   When the Veteran's claim was returned to the Board in November 2009 it was denied based on a finding that there was insufficient evidence that the Veteran had a current bilateral foot disorder was related to service or a service-connected disorder.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (COVA), which, in June 2011 remanded that issue back to the Board.  Accordingly, the Veteran's claim is once again before the Board.

The Veteran's primary contention appears to be that he has a bilateral foot disorder that is related to either service or a service-related disorder.  The Veteran has been diagnosed with peripheral neuropathy, but the presence of any other bilateral foot disorder is unclear.  In addition, the extent to which any such bilateral foot disorder, to include peripheral neuropathy, may have begun in service, been caused by service or been caused or aggravated by a service-connected disorder, is still unclear.  As such, the RO/AMC should schedule the Veteran for an additional examination.

For the reasons stated above, and in order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the appellant will be notified when further action on her part is required.  Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the VA North Texas Health Care System and request all medical records pertaining to the Veteran from August 2008 to the present.  If the Veteran indicates that he has received any additional treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate examination to determine the precise nature and etiology of any and all foot disorders demonstrated by the Veteran, in addition to any peripheral neuropathy associated with the Veteran's feet.  Any indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and be reviewed by the examiner prior to the examination and the examination report should so indicate.  Following a thorough evaluation the examiner is asked to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral foot peripheral neuropathy began in or is related to active service.  The examiner must also state whether it is at least as likely as not that the Veteran's bilateral foot peripheral neuropathy was caused or has been aggravated by any of the Veteran's service-connected conditions.  If any other foot disorder or disorders are diagnosed the examiner must also state whether it is at least as likely as not that any such disorder began in or is related to active service or was caused or aggravated by any service-connected condition.  

A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

3.  When all of the requested development above has been completed the case should be reviewed based on any additional evidence submitted.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


